PeR CtjRiam.
Upon authority of Gideon v. Wainwright, 372 U.S. 335, 9 L. Ed. 2d 799, 93 A.L.R. 2d 733, the petition for a Writ of Certiorari is granted, and petitioner’s pleas of nolo contendere entered at the December Term 1961 to the three felony indictments above set forth, and the judgment entered against him at that Term, are hereby vacated. When this opinion is certified down to the superior court of Johnston County, an order will be entered in accordance with this opinion. The solicitor for the State will proceed with reasonable promptness to try him again or otherwise dispose of the cases against petitioner.
Petition for Writ of Certiorari allowed.